Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
Consideration under 35 U.S.C. 112(b)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(b). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured for” in claim 21-25, 27, 28, 30, 35, 36, .
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Election/Restrictions
The election of species required in the Office Action mailed 28 June 2021 is withdrawn because this application was filed under 35 USC 371 and therefore US restriction practice does not apply thereto. The election was required in error and any inconvenience is regretted. Claims 29-35 and 38 are no longer withdrawn. All claims were examined. 
Unity of Invention
	This application discloses and claims multiple patentably distinct species. Claim 21 recites the special technical feature of the generic subject matter. Therefore, unity of invention is lacking a priori. However, since claim 21 is allowable, unity of invention is present a posteriori. 
	Current Office policy is such that examiners are prohibited from holding a lack of unity of invention if the search for one species is likely to reveal any of the other species. Since the CPC requires that all related inventions have virtually the same classification allocation picture, and because examiners are required to search where the application would be classified if allowed, then it is impossible to show a serious increase in search burden since the search for any one of the species would be virtually the same as the search for any of the other species. Therefore, it would be 
Allowable Subject Matter
Claims 21-25 and 27-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Regarding claim 23, the prior art does not anticipate nor render obvious the additional feature of a third and a fourth clutch valve, as recited in the claim, in combination with the subject matter of claim 21. DE ‘586 does not show the specific arrangement of the conduits that would facilitate system pressure reaching a first and a second emergency driving clutch, as claimed.
Regarding claim 24, the prior art does not anticipate nor render obvious the additional feature of an electromagnetic control valve connected to a position valve to perform the functions recited in the claim, in combination with the features of claim 21. DE ‘586 does not show this particular feature. 
Regarding claim 26, the prior art does not anticipate nor render obvious the additional feature of an OR valve, as recited, in combination with the recited subject matter of claim 21. DE ‘586 shows OR valves 7 and 8 but in a different configuration than what is claimed. It does not appear that it would have been obvious to one of ordinary skill in this art to modify the configuration of the OR valve since there is no motivation to do so in the prior art. 

Regarding claim 36, the prior art does not anticipate nor render obvious the additional claimed subject matter of the function of increasing the output pressure of the regulator, and when a speed ratio is unequal to zero after exiting the parking lock position of the selector valve, and increasing a clutch pressure acting on a parking lock valve to disengage it, performing a check based on a signal of a parking lock sensor to determine if a first slide is in a first switching position. DE ‘586 does not appear to operate in this way and therefore it would not have been obvious to one of ordinary skill in this art to modify the reference to make it meet the claim since there is no motivation in the prior art to do so. 
Regarding claim 37, the prior art does not anticipate nor render obvious the additional feature of following a diagnostic path depending on whether on driver demand for an engagement corresponds to a parking lock position or not, including a first diagnostic path and a second diagnostic path, as recited. DE ‘586 is silent on the subject of a diagnostic test and therefore it would not have been obvious to modify the reference to meet the claim since there is no motivation in the prior art to add the features to the reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Dirk Wright/
Primary Examiner
Art Unit 3656



Thursday, January 20, 2022